Opinion issued August 2, 2012.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00514-CV
                           ———————————
                          JON O. CLARK, Appellant
                                       V.
                     SHARLENE E. HAWKES, Appellee



                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-51078


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2